Citation Nr: 9908570	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-45 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome, right (major) hand.

2.  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome, left (minor) hand, currently 
evaluated at 10 percent disabling.

3.  Entitlement to a compensable evaluation for seborrheic 
dermatitis of the scalp.

4.  Entitlement to a compensable evaluation for follicular 
cysts, ovaries.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from November 1985 
to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied, in pertinent part, entitlement to the 
issues on appeal.  The veteran appeals the currently assigned 
ratings.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

It appears to the Board that the veteran may have attempted 
to raise additional issues of entitlement to service 
connection for loss of a fallopian tube, and endometriosis.  
If she desires to pursue these issues, she and/or her 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication of this issues, the 
Board has no jurisdiction at this time.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's carpal tunnel syndrome is currently 
manifested by subjective complaints of cramping, numbness, 
decreased strength, and fatigue.  

3.  Current objective findings of the veteran's carpal tunnel 
syndrome include normal sensation to pinprick, no sensory 
deficits, 90 percent normal strength in both hands, excellent 
range of motion, no atrophy of the intrinsic muscles of the 
hand, and good motor power bilaterally.  A electodiagnostic 
examination was suggestive of bilateral cubital tunnel 
syndrome.  

4.  There is no objective clinical evidence of more than mild 
incomplete paralysis of the median nerve.  

5.  The veteran's seborrheic dermatitis of the scalp is 
currently manifested by subjective complaints of dry rashy 
skin involving the scalp and face, with involvement primarily 
of the eyebrows and nose.  

6.  Current objective findings of the veteran's seborrheic 
dermatitis of the scalp include a greasy light scale 
involving the scalp, diagnosed as seborrheic dermatitis, mild 
erythema of the chin, and tinea corporis of the face.

7.  There is no objective clinical evidence of constant 
exudation or itching, extensive lesions, marked 
disfigurement, or neurological involvement.

8.  The veteran's ovarian cysts are currently manifested by 
subjective complaints of pelvic pain.

9.  Current objective findings of the veteran's ovarian cysts 
include a normal abdomen and normal pelvic examination.  

10.  There is no objective clinical evidence of a connection 
between the veteran's ovarian cysts and regular Depo-Provera 
injections; it is not shown that continuous medication is 
needed.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome, right hand, is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.123, 4.124, 4.124a, 
Diagnostic Code (DC) 8515 (1998).

2.  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome, left hand, is denied. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.123, 4.124, 4.124a, 
DC 8515 (1998).

3.  The criteria for an evaluation of 10 percent, but no 
more, for seborrheic dermatitis of the scalp have been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7806, 7813 
(1998).

4.  The criteria for a compensable evaluation for follicular 
cysts, ovaries, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.20, 4.116, DCs 7615, 7819 (1994), (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, she has presented claims 
that are plausible.  Further, she has not alleged nor does 
the evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

I.  Entitlement to an Evaluation in Excess of 10 percent for 
Bilateral Carpal Tunnel Syndrome

The RO has rated the veteran's carpal tunnel syndrome under 
DC 8515.  Under DC 8515, complete paralysis of the median 
nerve, with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand, pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, inability to make a fist, index and middle 
fingers remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm, flexion of wrist weakened, and pain with 
trophic disturbances, warrants a 70 percent evaluation on the 
major, and 60 percent evaluation on the minor side.  

Severe incomplete paralysis warrants a 50 percent evaluation 
on the major, and 40 percent evaluation on the minor side.  
Moderate incomplete paralysis warrants a 30 percent 
evaluation on the major, and a 20 percent evaluation on the 
minor side.  A mild incomplete paralysis warrants a 10 
percent evaluation for both the major and minor side.  
Finally, when the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a (1998).

The Board also notes that for neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated at a 
maximum equal to severe incomplete paralysis.  The maximum 
for neuritis not characterized by organic changes will be 
that for moderate incomplete paralysis.  38 C.F.R. § 4.123 
(1998).  Moreover, neuralgia, characterized by dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (1998).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  In 
addition, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In an April 1994 VA neurological evaluation report, the 
veteran related a history of carpal tunnel syndrome in both 
hands since 1991.  She had undergone several surgical 
procedures in service.  Since the most recent surgery (in 
1993), she complained of difficulty with her hands going to 
sleep, especially at night.  She reported that she could only 
type for five or ten minutes before her hands began to cramp.  
She had numbness primarily in the thumb and index finger of 
both hands and wrists, with the left being worse than the 
right.  She had also noticed some decreased strength and grip 
in both hands but no weakness in the arms.  

Physical examination revealed decreased grip strength 
bilaterally with weakness to abduction and adduction of the 
fingers bilaterally.  The veteran was able to touch the thumb 
to each finger in both hands and had good flexion and 
extension of the elbow bilaterally, and good abduction and 
adduction of the shoulder bilaterally.  Sensory testing 
showed normal sensation to pinprick over the left and right 
hands and no sensory deficits were detected in the median 
nerve distribution.  Her reflexes were 1+ in the biceps, 
triceps, and brachial radialis.  The clinical impression was 
post-operative carpal tunnel syndrome bilaterally with no 
sensory deficits and mild decreased in grip strength with 
about 90 percent of normal strength in both hands.

In an April 1994 VA surgical examination report, the veteran 
complained of a tingling sensation in the entire hand at 
times, from the distal forearm to the palm and tips of her 
fingers.  She related that while in service, she worked in a 
clerical position and was required to use a typewriter and 
computer keyboard for protracted periods of time, which 
aggravated the symptoms.  Her current job did not require as 
much typing but if she did type for a significant period, the 
problem was again precipitated.  Physical examination of the 
hands and wrist showed excellent range of motion and 
dorsiflexion, palmar reflection, and radical ulnar deviation.  
The intrinsic movements of the hand were well performed.  
Pressure over the carpal area revealed a tingling sensation, 
which radiated through the palm into the fingers of the hand 
bilaterally.  There was no atrophy of the intrinsic muscles 
of the hand and good motor power bilaterally.  The clinical 
impression was carpal tunnel syndrome.

In April 1995, the veteran sought treatment for carpal tunnel 
syndrome in her hands, loss of strength, and pain.  A several 
year history of symptoms was noted in addition to three 
surgeries.  She did not want to consider further surgery and 
Daypro was ordered.

In a March 1996 VA general medical examination, the veteran 
complained of, among other things, persistent pain in her 
hands.  She had had carpal tunnel surgery on two occasions on 
the left wrist and on one occasion on the right wrist.  
Subjective complaints included pain and numbness of the 
hands.  Physical examination revealed no muscular atrophy or 
skeletal deformity of the hands.  There was no anatomical 
defect and she was able to oppose her thumbs and fingers 
quite nicely and to make a fist.  Grip in both hands was 
extremely weak, although the manual dexterity was good in the 
left hand.  A little shakiness in the right hand was noted 
when manipulating objects.  The final diagnosis was right and 
left carpal tunnel syndrome.  A March 1996 X-ray report 
showed no significant findings in either hand.  A May 1996 
electodiagnostic examination was suggestive of bilateral 
cubital tunnel syndrome.  Letters dated in June 1996, 
submitted in support of the veteran's claim, from two co-
workers essentially contend that they worked with the veteran 
and did her typing due to the severe pain in her wrists and 
hands.

In November 1997, the veteran sought treatment for a one week 
history of a pinch in her left wrist radiating into the left 
forearm.  Physical examination showed no redness, swelling, 
or warmth.  Mild tenderness of the ulnar aspect of the wrist 
was noted but the forearm was non-tender.  The wrist had full 
range of motion with pain only on flexion.  Grips were full 
and she had excellent pulses, refill, and sensation distally.  
The diagnosis was tendonitis of the wrist.

At a hearing before the undersigned Member of the Board in 
November 1998, the veteran testified that she had paralysis 
due to her carpal tunnel syndrome, which she considered to be 
chronic.  She reported pain, fatigue, weakness, numbness, and 
was taking Naprosyn or Motrin sometimes as often as daily.  
She indicated that she was told that her condition was also 
affecting further up her arm.  She stated that she had 
difficulty driving, gripping a steering wheel, mopping, 
dropping things, and numbness.  She also remarked that it was 
causing her emotional stress because she was tired of going 
from doctor to doctor.  Upon further questioning, she 
reported that she was right-handed but her left was worse 
than the right.  She revealed that she did not do typing or 
lifting in her current job at a Community Health Center but 
did have problems in some aspects such as handing out food.  

In this case, as an initial matter, the Board notes that the 
highest available rating for carpal tunnel syndrome is 30 
percent for the right (major) hand and 20 percent for the 
left (minor) hand; however, the evidence does not support a 
rating in excess of the current 10 percent evaluation for 
either hand.  Specifically, with respect to the right (major) 
hand, the veteran complains essentially of numbness and loss 
of strength.  The objectively medical evidence shows that her 
grip is 90 percent of normal and she has not demonstrated 
limitation of motion, sensory deficit, or atrophy of the 
muscle.  Reflexes have been reported as good.  She has 
further indicated that her current job does not require 
typing, or other activities that irritate the disorder.  
Although she has received on-going treatment for loss of 
strength and pain, the Board finds that the evidence does not 
show symptomatology equal to more than mild incomplete 
paralysis of the right hand and a 10 percent evaluation is 
appropriate.  

With respect to the left (minor) hand, the veteran reports 
that this is the worse of the two hands; however, as with the 
right hand, sensory testing was normal and no sensory 
deficits have been detected in the median nerve distribution.  
Grip strength was about 90 percent of normal and she had 
excellent range of motion and dorsiflexion, palmar 
reflection, and radical ulnar deviation.  Pressure over the 
carpal area revealed a tingling sensation, which radiated 
through the palm into the fingers of the hand bilaterally but 
there was no atrophy of the intrinsic muscles of the hand and 
good motor power bilaterally.  Most recent treatment showed 
mild tenderness of the ulnar aspect of the left wrist but 
full range of motion and pain only on flexion.  Grips were 
full and she had excellent pulses, refill, and sensation 
distally.  Accordingly, as the veteran's complaints appear to 
be primarily sensory, with some but minimal organic 
involvement (a 10 percent decrease in strength but no 
atrophy, sensory involvement, or skeletal deformity) at this 
time, the Board finds that the evidence reflects no more than 
that equal to mild incomplete paralysis and a 10 percent 
evaluation is for application.

The Board also finds that the current ratings contemplate the 
veteran's currently demonstrated complaints of pain and 
weakness.  However, even considering the standards outlined 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the provisions 
of 38 C.F.R. § 4.40 et seq., there is no basis on which to 
assign a higher rating.  Significantly, as noted above, 
38 C.F.R. § 4.124a specifically provides that when the 
involvement is wholly sensory, the rating should be for mild, 
or at most, the moderate degree.  Here, although the 
veteran's complaints are not entirely sensory, they are 
essentially sensory and the fact that there are other 
reported symptomatology, primarily a 10 percent decrease in 
grip strength, is not sufficient under the schedular criteria 
for a rating higher than the currently assigned 10 percent 
under DC 8515.  The VA examination reports and private 
treatment records simply do not show that the veteran's 
symptoms satisfy the schedular criteria for moderate 
incomplete paralysis.  As noted above, physical examinations 
revealed no sensory involvement, no muscle atrophy, and 
minimal loss of grip at times.  Accordingly, the Board finds 
that the functional limitation due to pain is contemplated in 
the currently assigned 10 percent rating and indicia of a 
higher rating, such as atrophy, muscle wasting, 
incoordination, sensory involvement, excess fatigability, 
etc., are not shown.

II.  Entitlement to a Compensable Evaluation for Seborrheic 
Dermatitis of the Scalp

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The RO rated the 
veteran's skin disorder under DC 7813 for dermatophytosis.  
This is rated as eczema under DC 7806.   

Under DC 7806, a noncompensable evaluation is warranted with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
may be warranted with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation, the highest available under this code, requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous or exceptionally repugnant manifestations.  
38 C.F.R. § 4.118, DC 7806 (1998).

In an April 1994 VA dermatology examination report, the 
veteran complained of dry rashy skin involving the scalp and 
face, with involvement primarily of the eyebrows and nose.  
She had been treated with Nizoral pills and shampoo, which 
had not been very helpful.  Physical examination revealed a 
greasy light scale involving the scalp.  The face was normal.  
The clinical assessment was seborrheic dermatitis of the 
scalp, and possible tinea by history.  In a March 1996 VA 
general medical examination report, the veteran complained of 
intermittent facial burning.  Physical examination revealed a 
score of 1 mm facial black spots with otherwise normal 
uninjured skin.  She also had mild erythema of the chin.  
There were no nervous manifestation and the diagnosis was 
erythema of the chin.  In September 1996, the veteran sought 
treatment for a two day history of a rash on her face.  The 
clinical assessment was tinea corporis.

At the November 1998 Travel Board hearing, the veteran 
indicated that she had itching on her head about once a 
month, and a rash on her skin approximately every three 
months.  She reflected that she could not keep running to the 
doctor so she self-treated with over-the-counter medications.  
Upon further questioning, she denied ever having to take 
internal medication for the disorder.

After reviewing the evidence on file, it is the conclusion of 
the Board that a 10 percent evaluation, but no more, is in 
order.  Taken together, the chronic nature of the skin 
disorder, the location on the face and scalp, and the itching 
more nearly approximates a 10 percent rating under DC 7806.  
Specifically, in the VA examinations, the examiners noted 
involvement of the scalp and face.  As such, considering the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
overall pathology more nearly approximates eczema of an 
exposed area warranting assignment of a 10 percent rating 
under DC 7806.

The Board further finds, based on the evidence of record, 
that the objective findings of the veteran's skin disorder 
does not warrant more than a 10 percent evaluation under DC 
7806.  Specifically, the recent clinical findings do not 
disclose that the veteran has exudation or itching 
constantly, extensive lesions, or marked disfigurement 
consistent with a higher than 10 percent rating under eczema.  
Therefore, the Board can find no basis under DC 7806 to grant 
her an increased evaluation.  

III.  Entitlement to a Compensable Evaluation for Follicular 
Cysts, Ovaries

While this appeal was pending, the applicable rating criteria 
for gynecological conditions was amended effective May 22, 
1995.  See 60 Fed. Reg. 19851 (Apr. 21, 1995).  The timing of 
this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran.  Accordingly, the Board 
will adjudicate the veteran's claim pursuant to the 
regulations in effect during the relevant time. 

Under the regulations in effect at the time the veteran filed 
her claim, mild oophoritis warranted a noncompensable rating; 
a 10 percent evaluation was warranted with moderate 
oophoritis.  A 30 percent evaluation was assigned with severe 
oophoritis, with chronic residuals of infections, burns, 
chemicals, foreign bodies, etc.  38 C.F.R. § 4.116a, DC 7615 
(1994).  Further, new growths were to be rated in accordance 
with the effect upon parts or organs involved whose function 
was impaired or whose resection or excision was indicated.  
38 C.F.R. § 4.116 (1994).  Apparently, based on these 
provisions, the RO rated the veteran's gynecological 
disability under DC 7699-7819. 

In May 1995, shortly after the veteran filed her claim, a new 
diagnostic code, DC 7615, became effective which dealt 
specifically with ovary disease.  Under DC 7615, a 
noncompensable evaluation is warranted for symptoms that do 
not require continuous treatment; a 10 percent evaluation is 
warranted with symptoms that require continuous treatment.  
Finally, a 30 percent evaluation may be assigned for symptoms 
not controlled by continuous treatment.

Historically, the veteran underwent a video laparoscopy, 
puncture and drainage of a left ovarian cyst, and cautery of 
endometriosis in July 1993, just prior to service separation.  
The final diagnoses were chronic pelvic pain, left ovarian 
functional cyst, and minimal endometriosis of the left 
uterosacral ligament.

In an April 1994 VA surgical examination report, the veteran 
related having regular menses with a three to five day flow, 
with some clotting and a fairly heavy flow.  She reported 
significant pelvic discomfort immediately before and at the 
conclusion of her periods, which was aggravated by protracted 
standing.  She underwent a laparoscopy in service and was 
told that they could not see her left fallopian tube.  Her 
tubes were tied after her child was born but she was not 
aware that the tube had been removed.  A pelvic examination 
was not performed because she was in the middle of her 
menstrual period.  

In a February 1996 outpatient treatment note, the veteran 
sought evaluation of a ten year history of pelvic pain, worse 
prior to and during menses.  The pain was bilateral and 
lasted less than five minutes.  Physical examination revealed 
that her abdomen was benign and pelvic examination was 
negative.  The clinical assessment was chronic pelvic pain.  
She was directed to return to the clinic in three months.  In 
a March 1996 VA general medical examination report, the 
veteran was noted to have a small laparoscopy scar.  It was 
also noted that she had undergone a bilateral tubal ligation 
for voluntary sterilization in November 1990.  The examiner 
made reference to the February 1996 gynecological note.  The 
final diagnosis was pelvic pain.  

At the Travel Board hearing, the veteran testified that she 
was treated every three months for her follicular cyst 
condition.  She reported pelvic and emotional pain and was 
separated from her husband because she had difficulty with 
intercourse.  She also related that she had a tubal ligation 
but thought that it could be reversed but now understood that 
she no longer had a fallopian tube.  She believed that the 
condition was chronic and took Depo-Provera shots to help 
with the pain and no longer had a menstrual cycle.  Upon 
further questioning, she related that she did not receive any 
other treatment for her ovarian cysts except for the Depo-
Provera shots every three months.  She indicated that the 
doctors had not pinpointed that the ovarian cyst was causing 
her abdominal pain.  

Based on the evidence outlined above, the Board concludes 
that a compensable evaluation for the veteran's service-
connected ovarian cysts is not in order.  Specifically, the 
most recent outpatient examination notes a normal abdominal 
and normal pelvic examination.  Further, although she related 
that she received Depo-Provera shots every three months for 
pain, she reflected that the doctors had not made a 
connection between the ovarian cyst and her abdominal pain, 
nor does the medical evidence of record make such a 
connection.  Therefore, it does not appear that the regular 
Depo-Provera treatments are related to the ovarian cysts.  
Finally, the Board notes that at the time the ovarian cyst 
was found in service, it was characterized as a functional 
cyst, suggesting that it was not causing any symptoms.  
Accordingly, there is no evidence that the veteran 
experiences symptoms from the ovarian cysts which require 
continuous symptoms and a higher evaluation is not warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome, right hand, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome, left hand, is denied.

Entitlement to a 10 percent evaluation, but no more, for 
seborrheic dermatitis of the scalp is granted, subject to the 
law and regulations governing the award of monetary benefits.

Entitlement to a compensable evaluation for follicular cysts, 
ovaries, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal


- 15 -


- 14 -


